Opinion issued August 15, 2008



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00634-CR
____________

IN RE REVAT R. VARA, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator has filed in this Court a pro se petition for writ of mandamus  asking
that we order respondent
 to file an appellate brief for an appeal pending in this court.
We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).